Citation Nr: 1243582	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  12-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the left wrist.

2.  Entitlement to service connection for degenerative arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1945 to February 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened the claim of entitlement to service connection for degenerative arthritis of the left wrist and denied the claim on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied service connection for degenerative arthritis of the left wrist; although notified of the denial in a November 2001 letter and expressing disagreement with the decision, and the Veteran did not perfect a timely appeal of the decision after a statement of the case was issued in May 2002.

2.  Evidence associated with the claims file since the unappealed November 2001 rating letter, raises a reasonable possibility of substantiating the claim for entitlement to service connection for degenerative arthritis of the left wrist.




CONCLUSIONS OF LAW

1.  The November 2001 rating decision in which the RO denied service connection for degenerative arthritis of the left wrist is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the November 2001 denial is new and material, the criteria for reopening the claim for service connection for degenerative arthritis of the left wrist are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for establishing entitlement to service connection for degenerative arthritis of the left wrist have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An October 2010 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  The letter described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The July 2011 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2010 letter.  Hence, the October 2010 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private treatment records, lay statements, and VA examination reports and medical opinions. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The Veteran seeks service connection for degenerative arthritis of the left wrist.  The RO originally denied the Veteran's claim in a decision dated in November 2001.  He was notified of the denial in a November 2001 letter, he filed a notice of disagreement in April 2002, and the RO issued a statement of the case in May 2002.  The Veteran did not perfect a timely appeal of the November 2001 RO decision denying service connection for left wrist degenerative arthritis.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's November 2001 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a left wrist disability was initially denied in a November 2001 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, statements and records pertaining to a claim for outpatient VA dental treatment, private treatment records, an October 2001 VA examination report, and statements from the Veteran.  Subsequently, additional outpatient treatment records, a May 2011 VA examination report and June 2011 addendum opinion, an August 2012 VA medical opinion, and personal statements by the Veteran and his wife have been associated with the claims file. 

The claim was denied in November 2001 because the Veteran's service treatment records were negative for diagnosis or treatment for a left wrist disability, there was no evidence of record that the left wrist disability was incurred in or aggravated by military service, and there was no evidence of continuity of treatment for the left wrist disability since discharge from service to the present time.  The evidence submitted subsequent to the November 2001 decision is new, in that it was not previously of record, and is also material.  Presumed credible, the additional evidence received since the November 2001 decision includes private and VA medical opinions dated in November 2010 and May 2011, respectively, concluding that the current left wrist disability was caused by a traumatic injury during service.  Additionally, new lay statements from the Veteran's wife (since September 1945) suggest that the Veteran sustained a severe left wrist injury during service and continued to experience pain from the injury to the present time . 

Therefore, the evidence submitted since the final November 2001 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim of service connection for degenerative arthritis of the left wrist must be reopened.

III.  Service Connection

A. Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012). 

For purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111  provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153  requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22. 

B. Facts and Analysis

The Veteran contends that he is entitled to service connection for a left wrist disability.  Specifically, the Veteran contends that he injured his left wrist when he was thrown off the back of a 2 1/2-ton truck on to the pavement in 1945 during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran had a preexisting left wrist injury that was not permanently aggravated as a result of military service, and as such, service connection is not warranted. 

On induction examination in November 1945, an old healed fracture of the left wrist was noted in the Veteran's medical history.  Particularly, a left wrist x-ray identified evidence of an old healed fracture of the right radius just above the wrist joint with residual anterior bowing of the radius and moderate posterior slant to the radial joint surface.  There was also an "un united" fracture of the styloid process of the ulna.  Physical examination for musculoskeletal defects noted a history of fracture of the left wrist, not found.  At that time, the Veteran identified his occupation as a service station attendant for the past three months at a gas filling station.

The remaining service treatment records were silent for complaints, findings, or reference to left wrist problems or injury.  On separation examination in January 1947 physical examination of the musculoskeletal system revealed no defects.  In addition, no wound, injury, or disease was identified as having been incurred in the line of duty.

The Veteran's report of military separation listed his military occupational specialty as truck driver light. 

His original claim for VA benefits, out-patient dental treatment, was received by VA in January 1947, prior to his separation from service.  He did not identify or claim entitlement to a left wrist disability at that time.  Rather, his claim for a left wrist disability was received in April 2001.  In his application, he indicated that he had been treated for his left wrist since March 2001 by a private physician, J. H., M.D.

Treatment records from Dr. J. H. dated from May 1999 to March 2011 were obtained and associated with the claims file.  In May 1999 the Veteran's complaints included swelling in his right hand and wrist and in his legs.  In May 2000 he reported that he fell on an outstretched right hand.  In March 2001 he reported left arm and wrist pain, stating that this was an old injury that he had from his military years that was acting up.  He also reported that there was "some type of disability payments wrapped up in this."  The assessment was wrist pain.  Dr. J. H. indicated that he obtained an x-ray and believed that it was just degenerative changes.  A left wrist x-ray study from the same day revealed old post-traumatic and degenerative changes of the wrist; a definite acute bony abnormality was not seen.

The Veteran underwent VA examination of his left wrist in October 2001.  He described injuring his left wrist in 1945 and being told it was sprained.  He stated that he wore a splint for approximately two or three weeks and was put on light duty.  He denied any subsequent left wrist injury and reported having a desk job all his life.  He reported daily left wrist pain during the past two years.  Following a physical examination, a diagnosis was deferred; however, the examiner believed that x-ray would probably indicate left wrist traumatic degenerative arthritis.  The impression of a left wrist x-ray study was severe degenerative changes at the radiocarpal joint; no evidence for acute bone injury.

In correspondence received in April 2002, the Veteran's wife stated that the Veteran had [the left wrist] injury since he returned from service, and it had become worse in the last few years.  She stated that the Veteran would not go to the doctor because he was "too bull-headed," adding that he had been in pain all these years.  In a separate statement, the Veteran again described the claimed military injury and indicated that his claimed disability had worsened in the last three years.  He stated that the [March 2001] radiologist said that the wrist condition was due to an injury that happened long ago when the Veteran was in the military.  The Veteran also explained that he had not had any continuity of treatment because he was not a complaining person and, instead, lived with the condition for all these years.

In October 2010 the RO printed an active problem list from the Kansas City VA Medical Center, which did not document treatment for a left wrist disability.

In correspondence received in November 2010, the Veteran's wife recalled that the Veteran wrote her a letter from Camp Robinson that he had been thrown from the back of a truck, he severely injured his left wrist, and he was placed on light duty.  She stated that she had watched the Veteran suffer with pain from this injury for 65 years.

In a November 2010 letter addressed to "Dear Sirs," a private physician, R. T., D.O., indicated that he evaluated the Veteran for left wrist pain and found osteoarthritis of both hands and wrists, much more severe on the left with minimal range of motion.  He opined that it was more likely than not that the advanced osteoarthritis and deformity of the left wrist was a direct result of wrist trauma sustained in the military in 1945.

The Veteran underwent VA examination of his left wrist again in May 2011.  He reported falling from a tree and spraining his left wrist at age 11; a local physician applied some type of an Ace wrap.  He stated that after falling from a truck and landing on his left wrist during service, Army physicians put the wrist under a fluoroscope and told him there were no broken bones, but he had a bad sprain.  He added that he was treated conservatively and returned to full duty, he continued to have some problems with the wrist after service, and he wore a brace intermittently.  The impression was traumatic arthritis of the left wrist.  The examiner remarked that he could find no reference to problems with the left wrist upon going through the service treatment records; however, he believed that the Veteran was telling the truth based on his report that his left wrist was fluoroscoped.  The examiner explained that this diagnostic technique went out of vogue 50 years ago, but if the Veteran said that Army doctors fluoroscoped his left wrist, they probably did.  The examiner opined that he thought that the Veteran's left wrist traumatic arthritis was probably a direct result of events that occurred while he was on active duty.  Again, the examiner noted that his opinion was "just based on my trying to read between the lines."

In a June 2011 addendum medical opinion, the May 2011 VA examining physician clarified that he did not believe there was any question that the Veteran had a problem with his left wrist prior to entering the service, but he was convinced that the Veteran was telling the truth when he stated that he fell out of a truck, hurt his wrist, and had it fluoroscoped.

In August 2012 another VA physician reviewed the Veteran's claims file to address the question of whether a preexisting left wrist disability was aggravated beyond normal progression during military service.  The physician opined that the left wrist disability clearly and unmistakably existed prior to service, but was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of his conclusion, the physician noted that an old healed fracture of the left wrist was noted upon entry into active duty in November 1945 and the Veteran now has bilateral osteoarthritis of the wrists, much worse on the left side.  However, the examiner observed that there was no documentation of aggravation or injury to either the left or right wrist during service.  

Having carefully considered the medical and lay evidence of record, the preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left wrist disability.  The Veteran's service treatment records note a preexisting left wrist disability.  See 38 U.S.C.A. § 1111.  As such, the presumption of soundness does not apply. 

With that being said, for compensation to be granted in this case, the evidence must demonstrate that the preexisting left wrist disability was permanently aggravated as a result of active military service.  Id.  However, the evidence of record does not demonstrate permanent aggravation in this case.  

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service such as being thrown off a truck, injuring his left wrist, and experiencing pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his service treatment records contain no evidence of a 1945 injury or subsequent complaints or treatment for left wrist problems.  Moreover, the January 1947 separation examination includes space to identify and describe any wounds, injuries, or diseases, including whether any was incurred in the line of duty, but none was identified - despite the rest of the examination report being completed.  Accordingly, the Board finds that the separation examination report tends to contradict the assertion that the Veteran severely injured his wrist after falling off a truck during service and thereby aggravating a preexisting wrist disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

In fact, the first evidence of treatment for left wrist problems is from March 2001 - approximately 54 years after the Veteran's separation from active duty.  At the time of this treatment, the Veteran stated that his left wrist pain was from an old military injury that was acting up and that there was "some type of disability payments wrapped up in this."  Prior treatment records from Dr. J. H., however, did not reflect complaints or treatment for a chronic left wrist disability.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to compensation for aggravation of his preexisting left wrist disability. 

In reaching the above conclusion, the Board has considered the statements offered by the Veteran, his wife, and his representative in support of his claim.  Particularly, the Board considered the account by the Veteran's wife, who married the Veteran two months prior to entrance into military service, that he wrote to her during service describing a severe left wrist injury after being thrown from a truck.  However, even if the Board accepts that the Veteran was thrown from a truck as alleged, a severe left wrist injury is not corroborated by available, contemporaneous medical evidence of record.  Similarly, the fact that the Veteran applied for VA dental benefits upon separation from service, but did not at the same time seek VA monetary benefits or VA medical treatment for the claimed left wrist disability raises some doubt about whether he was still experiencing any left wrist symptoms as a result of the 1945 injury upon separation from service.  The Board also considered the assertions by the Veteran and his wife that he did not seek treatment for a left wrist disability before March 2001 because the Veteran was not a complainer or was "too bull-headed," but finds that these statements are contradicted by prior treatment records, which reflect that he was able to identify and discuss a range of medical problems with his private physician.  Finally, both the Veteran and his wife stated in April 2002 that the Veteran's left wrist disability had become worse only in the last few years.  These lay statements, therefore, do not demonstrate entitlement to service connection.

Finally, the Board also considered the various medical opinions addressing the Veteran's current left wrist disability.  First, the November 2010 medical opinion from R. T., D.O., is afforded no probative value because it was not supported by any articulated medical rationale, it did not appear to be based on a review of available service treatment records or post-service medical evidence, and the opinion did not address the preexisting left wrist disability, which was noted upon entrance to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Second, the May and June 2011 opinions of the VA examiner have little, if any, probative value because they did not address whether the preexisting left wrist disability was permanently aggravated as a result of active military service.  Instead, the examiner detailed his belief that the Veteran did fall from a truck during service based on the Veteran's recollection of being fluoroscoped.  He further concluded, based on trying to read between the lines, that the Veteran's left wrist disability was probably a direct result of events during service, and he later indicated that he had no doubt that the Veteran had a left wrist problem before service.  In addition to being speculative in nature, the opinion that the wrist disability was a result of an injury in service has diminished probative value because it is unsupported by the medical evidence of record and appears to be based on a history provided solely by the Veteran.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the appellant that is unsupported by clinical evidence is not probative); Wood v. Derwinski, 1 Vet. App. 190, 191-92 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).  

Finally, the Board finds that the opinion of the August 2012 VA examiner is persuasive and probative evidence against the claim for a left wrist disability because it is based on a review of the claims file and supported by an articulated medical rationale that is consistent with the medical and lay evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Here, the reviewing physician observed that an old healed fracture of the left wrist was noted upon entry into service and that there was no documentation of aggravation or injury to the left wrist during service.  The Board finds that this opinion is supported by the evidence of record because contemporaneous medical evidence, the 1947 separation examination, reflects that a physical examination was conducted and no left wrist injury or disease was reported or identified.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for degenerative arthritis of the left wrist must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for entitlement to service connection for degenerative arthritis of the left wrist is reopened.

Service connection for degenerative arthritis of the left wrist is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


